DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I and fig. 9-11 that includes claims 1-11, 15-19 and 22-26, in the reply filed on 10/29/2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Examiner notes that claims 12-14 do not appear to read on the elected species and, moreover, that the respective claim groupings appear distinct and can be subject to further restriction on the basis of combination-subcombination at any point in prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "its".  There is insufficient antecedent basis for this limitation in the claim.

Claim 25 recites the limitation "its".  There is insufficient antecedent basis for this limitation in the claim.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 15 and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robache (US 4,164,052).
Robache (fig. 1-4) teaches a dirt removal and piling machine comprising:
(re: claim 15)  (a) a tuberous crop-cleaner (26) comprising rotating rollers capable of tumbling tuberous crops and removing dirt therefrom (col. 2, ln. 36-62 teaching roller screen);
 (b) a dirt-removal conveyor (near 18) having an elongated section located below the rollers (horizontal section of conveyor 18 located below 26 in fig. 1); and

(d) an elongated piling conveyor being capable of receiving the cleaned tuberous crops and piling them (fig. 1-3 embodiment showing belt-type elevator 34 or fig. 4 showing conveyor 29 and col. 3, ln.30+ teaching that conveying means can be used for loading/piling);
(re: claim 24)  wherein the moveable section of the dirt-transporter comprises a diagonally raised dirt-removal conveyor moving the dirt from a section of the dirt-removal conveyor located below the rollers to the cleaner (fig. 1 showing inclined section of conveyor 18).
 (re: claim 25)  Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of being
(re: claim 25) configured to allow a first dump trailer to unload a first group of the tuberous crops from a rear end thereof directly onto a moveable bed while a second dump trailer receives previously dumped dirt which was removed from a second group of the tuberous crops cleaned in the cleaner;
wherein the tuberous crops are sugar beets (fig. 4 showing that crops are capable of being unloaded onto a moveable platform near 20 and cleaned crops are capable of being received by a second dump trailer at output of 29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Guenther (US 5,975,441) in view of Steele (US 8,276,736).
Guenther (fig. 4-8) teaches a dirt removal and piling machine comprising:
(re: certain elements of claims 15, 25)  (a) a cleaner (3) comprising rotating rollers capable of tumbling objects and removing dirt therefrom (fig. 4, col. 7 teaching helical rollers  near 3);
 (b) a dirt-removal conveyor (section of 19 located below roller assembly) having an elongated section located below the rollers (fig. 4).  Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of being
(re: certain elements of claim 15)  said dirt removal and piling machine is capable of being applied to tuberous crops (col. 1, ln. 58+ teaching roller screens are configured for separation of objects in digging context);
(re: claim 25) configured to allow a first dump trailer to unload a first group of the tuberous crops from a rear end thereof directly onto a moveable bed while a 
wherein the tuberous crops are sugar beets (fig. 4 showing that crops are capable of being unloaded onto a moveable platform near 16 and cleaned crops are capable of being conveyed upwards to be received by a second dump trailer at output end of elevated conveyors). 
Guenther further teaches
(re: claim 16)  wherein at least a majority of the rollers of the cleaner each include a spiral flighting to longitudinally move tuberous crops between outboard ends thereof while rotating the tuberous crops, and the rollers of the cleaner being coupled to a stationary frame during the cleaning (fig. 4, 5; col. 7 teaching helical rollers); 
(re: claim 17)  a discharge transporter (18); and
 some of the rollers of the cleaner rotating in an opposite direction from others of the rollers to first move the tuberous crops toward the outboard ends and subsequently move the tuberous crops toward a centerline of the cleaning station where the discharge transporter moves the cleaned tuberous crops to the piling conveyor (col. 7 teaching that some rollers rotate in opposite direction, wherein rollers move objects towards a centerline); 
(re: claim 24)  wherein the moveable section of the dirt-transporter comprises a diagonally raised dirt-removal conveyor moving the dirt from a section of the dirt-removal conveyor located below the rollers to the cleaner (fig. 4).

Guenther as set forth above thus teaches all that is claimed except for expressly teaching
 (re: certain elements of claim 15)  (c) a dirt-transporter located adjacent a distal end of the dirt-removal conveyor, the dirt-transporter comprising a stationary frame and 
(d) an elongated piling conveyor being capable of receiving objects and piling them;
(re: claim 22)  at least two additional mobile piling conveyors, each of the piling conveyors having a diagonally raised distal end which overlaps a lower proximal end of the adjacent piling conveyor, and at least one of the piling conveyors being telescopic. 
(re: claim 23)  wherein the moveable section of the dirt-transporter comprises a hopper which is rotatable and liftable to dump the dirt into a top of the trailer at a location remote from a crop-receiving station. 
(re: claim 26)  a sensor operably sensing when the trailer is in a desired location; an actuator coupled to the dirt-transporter; and the actuator automatically moving the dirt-transporter from a retracted position to an advanced unloading position when the sensor senses that the trailer is in the desired location.
Steele, however, teaches it is well-known in the conveying arts to use these features and to connect multiple transporting-piling-type conveyors to processing modules and that these configurations are based on the processing conditions and objects being processed, wherein location sensors can be utilized to better control movement and positioning of the conveyor modules (fig. 1, 3, 4 showing multiple conveyor modules 30 attached to multiple processing modules; col. 9, ln. 30-col 12 teaching processing of dirt with multiple mobile conveyor modules, wherein controller system utilizes GPS sensors to control positioning and actuating of system elements; fig. 7 and col. 10, ln. 25-45 teaching that conveyor modules may include adjustable hoppers for loading/unloading).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Guenther for the reasons set forth above.

Claims 1, 2, 4-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Armer (US 2,997,086) in view of Steele (US 8,276,736) and Corompt (US 4,826,386).
Armer (fig.1-18) teaches a dirt removal and piling machine comprising:
(re: certain elements of claim 1)  (a) a workpiece-receiving station comprising:
at least one end ramp (fig. 1 showing ramp near 2 leading to bed elongated along the dump truck-movement direction with sidewalls upstanding from inboard and outboard edges of the bed);
(b) a workpiece-cleaning station (fig. 1 near 8) located inboard of the bed, the cleaning station comprising workpiece-contacting rollers (see also fig. 2-4);

 (re: claim 7) wherein the rollers of the cleaning station comprise spaced apart and parallel rollers, at least a majority of the rollers each including a spiral flighting to longitudinally move workpieces between outboard ends thereof while rotating the workpieces (fig. 3); 
 (re: claim 9) comprising tuberous crops received directly on the bed of the receiving station and dirt being removed from the tuberous crops in the cleaning station through rotation of the tuberous crops (fig. 1-4);
(re: claim 10)    a piling conveyor (12) transporting the cleaned tuberous crops from the cleaning station and piling the tuberous crops on the ground (fig. 1; col. 2, ln. 20+);
 the rollers of the cleaning station being elongated in a direction substantially parallel to an elongation direction of the piling conveyor when the piling conveyor is centered, and the horizontal tilting axis of the bed being substantially parallel to the roller elongation direction (Id.); and the tuberous crops being sugar beets (col. 1).

Armer as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claim 1)  an actuator operably tilting the bed about at least an inboard and horizontal axis which is substantially parallel to the dump truck-movement direction; 
(re: claim 4)  being configured to allow a vehicular trailer to dump the workpieces and dirt at the receiving station, and the trailer receives the dirt from the transporter at the remote location after the dirt is separated from its workpieces; and
 the moveable section of the dirt transporter comprising a hopper which is rotatable and liftable to dump the dirt into a top of the trailer;

(re: claim 6) wherein the at least one piling conveyor includes at least three mobile piling conveyors at least one of which is rotatable about an axis, each of the at least three of the piling conveyors having a diagonally raised distal end which overlaps a lower proximal end of the adjacent piling conveyor, and at least one of the piling conveyors being telescopic. 
Here, it is noted that Armer already teaches a piling conveyor (near 12) that is retractable-telescopic and can be configured to discharge to various locations, such as storage bins or transport vehicles.  Steele further teaches it is well-known in the conveying arts that these configurations can include rotatable piling conveyors, wherein said configuration is based on the processing conditions and objects being processed and may include multiple conveyor-types and processing modules (fig. 1, 3, 4 showing multiple conveyor modules 30 attached to multiple processing modules; fig. 2 and 5 and col. 2 and 9 teaching that piling conveyors can be rotatable and are commonly used to process dirt and stone; fig. 7 and col. 10, ln. 25-45 teaching that conveyor modules may include adjustable hoppers for loading/unloading).  Corompt further teaches that it is well-known in the material handling arts to configure a bed with multi-directional tilting ability to allow more flexibility in unloading a platform (Cf. fig. 5, 6, 7, 9 showing actuator 18 tilting bed 15; col. 1, ln. 5-col. 2, ln. 15 and col. 3).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to achieve a conveyor system with greater and more flexible processing capabilities.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the relevant prior art.  See also MPEP 2143.I (teaching that simple substitution of one known element for another to obtain predictable results is known to one with ordinary skill in the art); 2144.06, 2144.07 (teaching as obvious the use of art recognized equivalences).  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Armer for the reasons set forth above.


Allowable Subject Matter
Claims 3, 8, 11 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
August 5, 2021